NO. 07-06-0395-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   MAY 29, 2007
                          ______________________________

                                ROY BRENT CAMPBELL,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 16,584-B; HON. JOHN B. BOARD, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Roy Brent Campbell was convicted of debit card abuse and sentenced to twenty

years in prison, despite having four prior felony convictions. Through one issue, he

contends the trial court abused its discretion in assessing the prison term it did. We affirm

the judgment.

       Appellant did not object at trial or by way of a motion for new trial to the sentence

he received. Because he did not, he waived his complaint. Rhoades v. State, 934 S.W.2d
113, 120 (Tex. Crim. App. 1996) (failure to object to punishment as cruel and unusual

waives the issue on appeal); Harvey v. State, 173 S.W.3d 841, 850 (Tex. App.–Texarkana

2005, no pet.) (failure to object to the trial court’s consideration of matters outside the

record in assessing punishment waives the issue on appeal). Thus, we overrule the issue

and affirm the trial court’s judgment.



                                                Brian Quinn
                                                Chief Justice



Do not publish.




                                            2